—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), entered February 15, 1994, nunc pro tunc to December 23, 1993, which denied relator’s petition for a writ of habeas corpus seeking bail pending trial, unanimously affirmed, without costs.
Given the heinous nature of the crime, serious and permanent injuries to one of the victims, and relator’s prior record, including his alleged leadership of a gang, and the risk of international flight, the habeas corpus court correctly found that the bail-fixing court (Carol Berkman, J.) did not abuse its discretion in remanding relator without bail (People ex rel. Hunt v Warden, 161 AD2d 475, 476, lv denied 76 NY2d 703; see also, People ex rel. Lazer v Warden, 79 NY2d 839). Concur —Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.